Case 3:20-cv-00005-MMH-JRK Document 31 Filed 08/21/20 Page 1 of 3 PageID 282




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

   RICHARD PEEPLES, RUTH
   NELSON-PEEPLES, US COASTAL
   PROPERTY AND CASUALTY INSURUANCE
   COMPANY, a/s/o Richard Peeples and Ruth
   Nelson-Peeples,

                        Plaintiffs,

   v.                                                       Case No. 3:20-cv-5-J-34JRK

   OMEGA FLEX INC.,

                   Defendant.
   _____________________________________/


                                           ORDER

          THIS CAUSE is before the Court on the Report and Recommendation (Doc. 30;

   Report), entered by the Honorable James R. Klindt, United States Magistrate Judge, on

   July 31, 2020. In the Report, Judge Klindt recommends that Counts III and IV of Plaintiffs’

   Complaint for Declaratory and Injunctive Relief, Costs, Damages, and Demand for Jury

   Trial (Doc. 3) be dismissed without prejudice for failure to state a claim under Rule

   12(b)(6), Federal Rules of Civil Procedure (Rule(s)). See Report at 20. Plaintiffs have

   not filed objections to the Report, and the time for doing so has now passed.

          The Court “may accept, reject, or modify, in whole or in part, the finding or

   recommendations by the magistrate judge.” 28 U.S.C. § 636(b). If no specific objections

   to findings of facts are filed, the district court is not required to conduct a de novo review

   of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993); see

   also 28 U.S.C. § 636(b)(1). However, the district court must review legal conclusions de


                                                -1-
Case 3:20-cv-00005-MMH-JRK Document 31 Filed 08/21/20 Page 2 of 3 PageID 283




   novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

   United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at *1 (M.D. Fla.

   May 14, 2007).

         Upon independent review of the file and for the reasons stated in the Magistrate

   Judge’s Report, the Court will accept and adopt the legal and factual conclusions

   recommended by the Magistrate Judge. Accordingly, it is hereby

         ORDERED:

         1. The Magistrate Judge’s Report and Recommendation (Doc. 30) is ADOPTED

            as the opinion of the Court.

         2. Defendant Omega Flex Inc.’s Rule 12 Motion to Dismiss Counts III, IV, and V

            of Plaintiffs’ Complaint and Motion to Strike Plaintiffs’ Demand for Attorneys’

            Fees (Doc. 7; Motion) is GRANTED in part and DENIED in part.

               a. The Motion is GRANTED to the extent that Counts III and IV of Plaintiffs’

                    Complaint for Declaratory and Injunctive Relief, Costs, Damages, and

                    Demand for Jury Trial (Doc. 3) are DISMISSED without prejudice for

                    failure to state a claim pursuant to Rule 12(b)(6), Federal Rules of Civil

                    Procedure.

               b. The Motion is DENIED in all other respects.

         DONE AND ORDERED in Jacksonville, Florida, this 21st day of August, 2020.




                                              -2-
Case 3:20-cv-00005-MMH-JRK Document 31 Filed 08/21/20 Page 3 of 3 PageID 284




   lc27
   Copies to:
   Counsel of Record




                                       -3-
